DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Elms (US 2017/0067221) in view of Brown (US 2014/0139342) and further in view of Coleman et al (US 2015/0300671; hereinafter “Coleman).
Regarding claim 1: Elms teaches a system for facilitating the selection of a proper fan for an air flow system (element 12 in Fig. 1; ¶14) for mitigating radon in a particular structure (Abstract; ¶15), the particular structure having-- a foundation slab 
Elms teaches the system of claim 1 but does not explicitly teach:
wherein the test fan is a variable speed fan having a known performance curve; a manometer configured to measure a static pressure value as a pressure differential across the test fan; and a visual tool configured to correlate a particular speed of the test fan and a particular static pressure value when operation of the test fan creates an initial draw of air due to a negative pressure under the foundation slab at the test hole with an identification of a proper fan from among a plurality of possible fans, wherein the proper fan has an operating speed which is closest to the particular speed, and wherein the proper fan is to be installed in place of the test fan in the air flow system for mitigating radon in the particular structure; and a non-variable fan.
Brown teaches:
wherein the test fan is a variable speed fan having a known performance curve (element 124 in Fig. 1; ¶22, 71); a manometer configured to measure a static pressure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Brown with the invention of Elms in order to account and adjust for the speed of the fan in relation to the monitored pressure.
Coleman teaches:
a visual tool configured to correlate a particular speed of the test fan and a particular static pressure value when operation of the test fan creates an initial draw of air due to a negative pressure under the foundation slab at the test hole with an identification of a proper fan from among a plurality of possible fans, wherein the proper fan has an operating speed which is closest to the particular speed, and wherein the proper fan is to be installed in place of the test fan in the air flow system for mitigating radon in the particular structure (see plot in Fig. 2; ¶35-36, 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Coleman with the invention of Elms in order to analyze the outputs of speed and pressure in making a determination about selecting, or as taught in Coleman, controlling a fan for optimal use.
Meckler teaches:
a non-variable fan (element 48 in Fig. 1; col 13, ln 1-14; constant speed fan)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Meckler with the invention of Elms in order to prevent any change or variability in fan speed.

Coleman teaches:
Regarding claim 2: wherein the visual tool includes-- first data representing behavior of the test fan operating at different speeds, and second data representing behavior of an overall system resulting in different static pressure values, wherein an intersection of the first data and the second data provides a basis for identifying the proper fan from among the plurality of possible fans (see plot in Fig. 2; ¶36).
Regarding claim 3: wherein the visual tool is a chart, and the first data is presented as a first plotted line, and the second data is presented as a second plotted line (see plot in Fig. 2).
Regarding claim 4: wherein the proper fan is operable to run only at the operating speed (¶50; control fan to desired level).

Regarding claim 6, Brown further teaches:
further including a computer program executed on a mobile computing device (¶17; Fig. 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Brown with the invention of Elms in order to use a mobile device to perform the tasking of selecting/controlling the fan.
Coleman teaches:
Regarding claim 6: configured to receive as input the particular speed of the test fan and the particular static pressure when operation of the test fan creates the initial draw of air due to negative pressure under the foundation slab at the test hole, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Coleman with the invention of Elms in order to analyze the outputs of speed and pressure in making a determination about selecting, or as taught in Coleman, controlling a fan for optimal use.

Brown further teaches:
Regarding claim 7: wherein the mobile computing device is a mobile laptop or tablet computer (¶17, 68; Fig. 12-15).
Regarding claim 8: wherein the mobile computing device is a smartphone (¶34; Fig. 12-15).

Regarding claim 9: Elms teaches a system for facilitating the selection of a proper fan for mitigating radon in a particular structure (Abstract; ¶15) having a foundation slab (element 12 in Fig. 1; ¶14), the system comprising: an air flow system (element 10 in Fig. 1) including-- a lower pipe in communication with an access hole (via element 46 to element 20 in Fig. 1) extending through an approximate center of the foundation slab and into a soil beneath the structure (lower pipe of element 48 in Fig. 1; ¶19), a upper pipe connecting the lower pipe to an exterior area above the particular 
Elms teaches the system of claim 9 but does not explicitly teach:
wherein the test fan is a variable speed fan having a known performance curve; a manometer configured to measure a static pressure value as a pressure differential across the test fan; and a computer program executed on a mobile computing device and configured to-- receive as input a particular speed of the test fan and a particular static pressure value when operation of the test fan creates an initial draw of air due to negative pressure under the foundation slab at the test hole, identify a proper fan from among a plurality of possible fans based on the input, wherein the proper fan has an operating speed which is closest to the particular speed, and output an identification of the proper fan to be installed in place of the test fan in the air flow system for mitigating radon in the particular structure; and a non-variable fan.
Brown teaches:
wherein the test fan is a variable speed fan having a known performance curve (element 124 in Fig. 1; ¶22, 71); a manometer configured to measure a static pressure value as a pressure differential across the test fan (pressure sensor element 200 part of element 104 in Fig. 1-2; ¶22, 65); and a computer program executed on a mobile computing device (¶17; Fig. 12-15).

Coleman teaches:
configured to receive as input the particular speed of the test fan and the particular static pressure when operation of the test fan creates the initial draw of air due to negative pressure under the foundation slab at the test hole, identify the proper fan from among the plurality of possible fans based on the input, wherein the proper fan has the operating speed which is closest to the particular speed, and output the identification of the proper fan to be installed in place of the test fan in the air flow system for mitigating radon in the particular structure (see plot in Fig. 2; ¶35-36, 41, 45; uses controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Coleman with the invention of Elms in order to analyze the outputs of speed and pressure in making a determination about selecting, or as taught in Coleman, controlling a fan for optimal use.
Meckler teaches:
a non-variable fan (element 48 in Fig. 1; col 13, ln 1-14; constant speed fan)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Meckler with the invention of Elms in order to prevent any change or variability in fan speed.

Brown further teaches:
Regarding claim 10: wherein the mobile computing device is a mobile laptop or tablet computer (¶17, 68; Fig. 12-15).
Regarding claim 11: wherein the mobile computing device is a smartphone (¶34; Fig. 12-15).

Regarding claim 12: Elms teaches a method for facilitating the selection of a proper fan for mitigating radon in a particular structure (Abstract; ¶15) having a foundation slab (element 12 in Fig. 1; ¶14), the system comprising: installing an air flow system including a pipe assembly (element 12 in Fig. 1; ¶14) including-- a lower pipe in communication with an access hole (via element 46 to element 20 in Fig. 1) extending through an approximate center of the foundation slab and into a soil beneath the structure (lower pipe of element 48 in Fig. 1; ¶19), and a upper pipe connecting the lower pipe to an exterior area above the particular structure (upper pipe of element 48 above structure in Fig. 1; ¶19), wherein the upper and lower pipes cooperatively defining a pipe assembly; creating a test hole extending through the foundation slab at a location which is spaced apart from the access hole (element 46 into element 54 in Fig. 1); installing a test fan along the pipe assembly (element 28 in Fig. 1). 
Elms teaches the method of claim 12 but does not explicitly teach:
wherein the test fan is a variable speed fan having a known performance curve; installing a manometer configured to measure a static pressure value as a pressure differential across the test fan; using a computer program executed on a mobile 
Brown teaches:
wherein the test fan is a variable speed fan having a known performance curve (element 124 in Fig. 1; ¶22, 71); installing a manometer configured to measure a static pressure value as a pressure differential across the test fan (pressure sensor element 200 part of element 104 in Fig. 1-2; ¶22, 65); and using a computer program executed on a mobile computing device (¶17; Fig. 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Brown with the invention of Elms in order to account and adjust for the speed of the fan in relation to the monitored pressure, and to use a mobile device to perform the tasking of selecting/controlling the fan.
Coleman teaches:
configured to receive as input the particular speed of the test fan and the particular static pressure when operation of the test fan creates the initial draw of air due to negative pressure under the foundation slab at the test hole, identify the proper 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Coleman with the invention of Elms in order to analyze the outputs of speed and pressure in making a determination about selecting, or as taught in Coleman, controlling a fan for optimal use.
Meckler teaches:
a non-variable fan (element 48 in Fig. 1; col 13, ln 1-14; constant speed fan)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Meckler with the invention of Elms in order to prevent any change or variability in fan speed.

Brown further teaches:
Regarding claim 13: wherein the mobile computing device is a mobile laptop or tablet computer (¶17, 68; Fig. 12-15).
Regarding claim 14: wherein the mobile computing device is a smartphone (¶34; Fig. 12-15).

Coleman further teaches:
Regarding claim 15: wherein the proper fan is operable to run only at the operating speed (¶50; control fan to desired level).

Response to Arguments
Applicant’s amendments and arguments, filed September 23, 2020 with respect to claim(s) 1-16 have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REGIS J BETSCH/Primary Examiner, Art Unit 2857